DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" in line 2 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examination purposes, the limitation such as household appliances is not being read into the claim.
Claims 2-10 are rejected for depending on claim 1.
Claim 3 recites the limitation "the contrast jig" in line 3 and line 4.  It is unclear what is meant by the use of contrast with respect to jig.  Does contrast jig refer to the second containment jig?  Is contrast jig meant to refer to the containment jig or constrained jig as described of the first and second jigs in claim 1?  The specification makes no mention of what is meant by contrast when used in the context of the jigs.  For examination purposes, the limitation is interpreted to mean each of the first external portion and internal male portion are provided in both the first and second containment jigs.
Claims 4-6 are rejected for depending on claim 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Amodeo (US 2018/0133937 A1), in view of Bazzica (US 2017/0021531 A1).
Regarding claim 1, Amodeo discloses a foaming apparatus (100 in Figures 1-6) for products having sandwiched components (paragraphs 0002-0003, refrigerator cabinets), comprising: 
a fixed frame (frame 120) on which a first containment jig (foaming jig 130 in lower position A) is supported, 
at least one foaming unit (injection heads 160; paragraph 0036), and 
a loading trolley and a removal trolley (paragraphs 0047, 0050, motor-driven trolleys may be provided…for loading and unloading…at each forming station), characterized in that it further includes at least a second containment jig arranged above said first containment jig constrained to the same fixed frame (foaming jig 130 in upper position A; paragraph 0017, the frame comprises a supporting structure to which a first and second forming jigs are restrained).
Amodeo teaches all the elements of claim 1 as discussed above but does not disclose the loading trolley is provided with a controlled conveyor for transferring the components from an inlet line inside the containment jig, the removal trolley being arranged on the side opposite the loading trolley with respect to the containment jigs, between the containment jigs and an outlet line, nor said trolleys being vertically movable on the fixed frame, by means of respective controlled lifters, between a lower position and one or more service positions in which they are arranged adjacent to an inlet and outlet side of said jigs respectively.  However, as noted above, Amodeo discloses the use of trolleys for the removal of components to and from the apparatus (paragraphs 0047, 0050).
Bazzica discloses a foaming apparatus (machine 19 in Figures 1-2) and corresponding method (paragraph 0013) for loading and unloading a mold unit (1) from the apparatus (paragraph 0012) using a vertically movable trolley and platform (46, 28 in Figures 2-3) via controller lifters (paragraph 0032, hydraulically extendable accordion frame).  The platform, together with the trolley, is raised to aligned the mold unit (paragraph 0042, platform is then activated to vertically lift top plate together with molding unit and trolley) and can be lowered to release the molding unit onto a transfer device (paragraphs 0029, 0042, receives and supports molding unit…in which transfer device releases molding unit onto fixed frame; and to lower trolley onto the floor).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Amodeo; particularly of the arrangement of a vertically movable trolley disclosed by Bazzica to accurately remove components from the jigs (paragraph 0009, problems…loading the molding unit accurately onto a lift movable vertically on the machine).  Likewise, Amodeo suggests an additional platform extending in the vertical direction to enable opening and closing the upper jig (B in Figure 1 of Amodeo; paragraph 0050).
With respect to providing the second trolley (e.g. removal trolley) arranged on the side opposite the loading trolley with respect to the containment jigs, it would have been obvious design choice for one of ordinary skill in the art to have rearranged the removal trolley opposite the loading trolley through routine experimentation to optimize the loading and unloading of the components.  Furthermore, both the first and second trolleys (e.g. loading and removal trolleys) have the identical structure and function.
Regarding claim 2, Amodeo, as modified by Bazzica, further discloses said jigs are mounted on said frame on which parallel vertical guides are also arranged along which said vertically mounted trolleys slide (rods 33 in Figures 1-2; paragraph 0030 of Bazzica).
Regarding claim 3, Amodeo, as modified by Bazzica, further discloses each of said jigs comprises a first external portion of the contrast jig and a second mutually approachable internal male portion of the contrast jig (components surrounding plug 136 in Figures 1-2; paragraphs 0019-0022 of Amodeo, are provided in both upper and lower containment jigs).
Regarding claim 4, Amodeo, as modified by Bazzica, further discloses said first external portion and/or said second internal male portion are movably mounted along vertical guides integral with said frame (mounts 142-145 in Figure 1; paragraph 0033 of Amodeo).
Regarding claim 5, Amodeo, as modified by Bazzica, further discloses said second internal male portion is arranged above said respective first external portion (as shown in Figures 1-2 of Amodeo).
Regarding claim 6, Amodeo, as modified by Bazzica, further discloses the second internal male portion is provided with a main lid body (bottom wall 131 in Figure 1 of Amodeo), but does not disclose said lid body is rotatably mounted according to a horizontal rotation axis and provided with two different male elements placed on two opposite parts of a plane of symmetry passing through said horizontal rotation axis.  However, Amodeo discloses the bottom wall is removably mounted to the peripheral walls of the jig to allow placing or loading components (paragraph 0021 of Amodeo).  As Applicant as provided no criticality of as to the shape of the main lid body, absent a showing on unexpected results, one of ordinary skill in the art would have found it obvious as a matter of design choice to structure main lid body as rotatable parts as a matter of design choice through routine experimentation for the identical function of loading and placing components within the jig.  Likewise, Amodeo discloses the use of rotatable structures to align the jigs (paragraph 0052 of Amodeo).  Hence, one skill in the art would have a reasonable expectation of success.
Regarding claim 8, Amodeo, as modified by Bazzica, further discloses said removal trolley is also provided with a respective controlled conveyor (Figures 2-3, claim 4 of Bazzica).
Regarding claim 9, Amodeo, as modified by Bazzica, disclose a method for foaming cabinets of household appliances (paragraphs 0002-0003, refrigerator cabinets), performed in the apparatus according to claim 1 (reference claim 1 above), the method comprising the steps of coupling together a household appliance shell and a cabinet to obtain a product (paragraph 0003 of Amodeo) and closing said product in a containment jig (foaming jig 130 in Figure 1 of Amodeo), injecting expandable insulating material into a gap between said household appliance shell and cabinet of said product by means of a foaming unit (injection heads 160 in Figure 1; paragraphs 0035-0036, 0042 of Amodeo, injection of the foaming mixture…by progressively filling the cavity defined by the outer and inner shells of the cabinet), and allowing said expandable insulating material to expand before reopening said containment jig and expelling said product (paragraphs 0020, 0046 of Amadeo, expansion of the insulating foam during its curing process; finished cabinet is then moved to an unloading stating along the longitudinal direction).
Regarding claim 10, Amodeo, as modified by Bazzica, teaches all the elements of claim 9 as discussed above and further discloses said step of allowing the insulating material to expand in a containment jig occurs while said steps of closing said product and injecting occur on a further household appliance shell and cabinet housed in a second containment jig arranged above or below the first (foaming jig 130 in upper position A; paragraphs 0017, 0049 of Amadeo, the frame comprises a supporting structure to which a first and second forming jigs are restrained; curing of foaming mixture injected in a jig may thus occur parallel to injection steps carried in another jig), said first and second containment jig being served by a loading trolley and a removal trolley opposite each other, with respect to said jigs, which are vertically independently movable (reference claim 1 above).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Amodeo, in view of Bazzica and Corradi (US 2008/0029921 A).
Regarding claim 7, Amodeo, as modified by Bazzica, teaches all the elements of claim 1 as discussed above but does not disclose foaming unit has an injector (100) mounted integral with one of said vertically movable mounted trolleys (20, 30).
Corradi discloses a foaming apparatus (Figures 1-5) for forming sandwiched components (paragraph 0023, refrigerator cabinets), comprising: a foaming unit (mixing head 30), loading and unloading trolleys (14A, 14B) with a conveyor (roll tables 17, 19), and a containment jig (22; paragraphs 0058).  Corradi further discloses the foaming unit being integrated with a vertically movable trolley (table 26 in Figures 1-5; paragraphs 0063).  By integrating the mixing head with the table, additional jigs can be utilized resulting in faster and more efficient foaming of the product (paragraphs 0088-0099).  A person skilled in the art would have recognized integrated the foaming unit with the vertically movable trolley would have yielded the predictable result of a more efficient foaming apparatus as faster injection of material into the jigs would result.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Amodeo/Bazzica with the teachings of Corradi; specifically, to integrate the injector into the trolley for the benefits disclosed by Corradi.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oh (KR 101555898 B1) discloses a multi-jig foaming apparatus comprising a fixed frame and movable trolley.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIRAK NGUON/Examiner, Art Unit 1741                                                                                                                                                                                                        11/28/2022